FILED
                             NOT FOR PUBLICATION                            JAN 24 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ISAAC AMOS ZACARIAS,                             No. 08-72334

               Petitioner,                       Agency No. A070-866-109

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, JR., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 15, 2013 **
                               San Francisco, California

Before:        TASHIMA, GRABER, and FISHER, Circuit Judges.

       Isaac Amos Zacarias petitions for review of the immigration judge’s

rejection, affirmed by the Board of Immigration Appeals, of his application for

asylum, withholding of removal, and relief from removal under the Convention




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252(a)(1), and

deny Zacarias’ petition for review.

      1.     While there is some record evidence to support Zacarias’ claim that he

is eligible for asylum, nothing in the record compels the conclusion that he was

persecuted on account of a protected ground, because it is not clear that those who

mistreated him actually imputed to him a political opinion or persecuted him on

account of any opinion, imputed or otherwise. See Sangha v. INS, 103 F.3d 1482

(9th Cir. 1997) (discussing and applying INS v. Elias-Zacarias, 502 U.S. 478

(1992)).

      2.     Given that he fails to demonstrate eligibility for asylum, Zacarias

necessarily also fails to satisfy the more stringent standard for withholding of

removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      3.     Nor does the record compel the finding that it is more likely than not

that Zacarias will be tortured if he is removed to Guatemala, see Ahmed v. Keisler,

504 F.3d 1183, 1200-01 (9th Cir. 2007), or that the Guatemalan government would

“turn a blind eye” to any torture in Zacarias’ case, see Ornelas-Chavez v. Gonzales,

458 F.3d 1052, 1059 (9th Cir. 2006) (internal quotation marks omitted).

Accordingly, Zacarias has failed to establish that he is eligible for relief from

removal under CAT.


                                          -2-
      4.     Finally, we lack jurisdiction to review the IJ’s discretionary denial of

Zacarias’ request for voluntary departure. 8 U.S.C. § 1229c(f); see also Gil v.

Holder, 651 F.3d 1000, 1006 (9th Cir. 2011). Thus, this portion of Zacarias’

petition must be dismissed.

      PETITION DENIED in part and DISMISSED in part.




                                         -3-